Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This is an Amendment (the “Amendment”) to the Employment Agreement originally
effective January 1, 1996 between Almost Family, Inc. (f/k/a/ Caretenders Health
Corp.) (the “Corporation”) and William B. Yarmuth (the “Employee”), as such
agreement was earlier amended effective January 1, 2009 (as amended, the
“Employment Agreement”). The Corporation and the Employee are together referred
to herein as “the parties.”

 

Recitals

 

A.                                    Corporation has entered into a Merger
Agreement dated November 15, 2017 (“Merger Agreement”) with LHC Group, Inc.
(“LHC”), and, pursuant thereto, Employee and LHC have agreed that Employee’s
employment will end at the closing date and he will instead perform services as
a consultant thereafter pursuant to a Consulting Agreement of that same date
(the “Consulting Agreement”).

 

B.                                    Section 9 of the Employment Agreement
requires that the Corporation make a Gross-Up Payment (as therein defined) if
the total amounts payable to Employee which are determined to be paid in
connection with a change in control, in accordance with Section 280G of the
Internal Revenue Code (the “Code”), exceed a certain threshold as determined
pursuant to that Code Section and regulations thereunder.

 

C.                                    Since the merger is expected to close in
2018, the total that can be paid as “parachute payments” before excise taxes are
due with respect to such payments under Code Section 4999 (the “280G
Threshold”), is determined based on three times the average of the Employee’s
reported Form W-2 income for tax years 2013-2017.

 

D.                                    Unless Employee’s taxable income as
reflected on his 2017 Form W-2 is higher than currently estimated, the parties
anticipate that the total payments that would be considered “parachute payments”
for Code Section 280G and 4999 purposes will be higher than the 280G Threshold,
which, in turn, will trigger an excise tax with respect to all amounts paid that
exceed 1/3rd of the 280G Threshold (the “base amount” under Code Section 280G)
and the Corporation’s Gross-Up Payment obligation under the Employment
Agreement.

 

E.                                     The Consulting Agreement provides that
the portion of any excise taxes that may be due that is attributable to the
Consulting Fees payable thereunder (allocated as between those fees and other
“parachute payment” amounts as set out in section 12 of the Consulting
Agreement), will be borne by Employee and not included in the Gross-Up Payment
required by Section 9 of the Employment Agreement.

 

F.                                      The parties anticipate that some amount
of the total severance and Consulting Fees payable to Employee under the
Employment and Consulting Agreements will not constitute “parachute payments”
under Code Section 280G, because some portion constitutes reasonable
compensation for future services to be rendered and the value of Employee
refraining from competition with the Corporation and LHC (the “Reasonable

 

1

--------------------------------------------------------------------------------


 

Compensation Amount”), all as initially determined in the judgement of the firm
of certified public accountants regularly serving the Corporation (but subject
to possibly conflicting claims by the Internal Revenue Service) as described in
Section 9 of the Employment Agreement, and wish to agree which of the various
payments to be received by Employee will be reduced by such Reasonable
Compensation Amount for purposes of determining the Gross-Up Payment, versus
excise taxes attributable to the Consulting Fees.

 

G.                                    The Employment Agreement provides for
certain severance amounts to be paid if Employee’s employment ends following a
change in control, as is currently contemplated.  The amount of such severance
is determined based partly on the bonus payments made to Employee in the
one-year period preceding the severance date.

 

H.                                   Because of a special bonus of $400,000 paid
to Employee in April 2017, Employee’s anticipated severance is 290% of the sum
of his current base salary and a minimum bonus in that amount.

 

I.                                        The Corporation is willing to pay
another bonus (with respect to 2017 services) as provided below, conditioned
upon the parties making clear in this Amendment which of the bonuses (and not
both) will be included in the severance calculation, which will increase
Employee’s 2017 Form W-2 income used to determine the 280G Threshold and base
amount.

 

J.                                        In addition, the Corporation has
reserved the right under its Stock and Incentive Compensation Plans to
accelerate vesting, and waive restrictions or performance conditions under
restricted stock grants previously made to the Employees, and wishes to document
that vesting and waiver in this Amendment, which will have the effect of
creating a taxable event and additional 2017 taxable income to be reported on
the Employee’s Form W-2, as of the date hereof.

 

Amendment

 

1.                                      All capitalized terms used herein and
not otherwise defined shall have the meanings given in the Employment Agreement.

 

2.                                      The Corporation hereby agrees to pay to
Employee, on or before December 31, 2017, a bonus of $609,300.

 

3.                                      The first paragraph of Section 8.c. of
the Employment Agreement is hereby amended, such that as amended, it shall read
in its entirety as follows:

 

(c) If the Employee’s employment with the Corporation is terminated for any
reason (including Cause) other than death or becoming Disabled following a
Change of Control (as hereinafter defined), the Employee shall be entitled to
receive an amount equal to 290% of the sum of Employee’s Base Salary and a bonus
of $609,300. Such amount shall be

 

2

--------------------------------------------------------------------------------


 

paid to the Employee in a single lump sum, on the 6-month anniversary of the
date of termination.

 

4.                                      The Corporation, by action of its
Compensation Committee, hereby fully vests and removes all restrictions or
performance conditions with respect to 12,400 restricted shares awarded under an
agreement dated March 2, 2015, 10,700 restricted shares award under an agreement
dated March 4, 2016, 8,100 restricted shares awarded under an agreement dated
March 10, 2017, as well as 21,400 time and performance-vesting restricted shares
awarded under an agreement dated March 4, 2016 and another 16,100 Performance
Shares under an agreement dated March 10, 2017 (together, the “Performance
Shares”), in each case as if the maximum performance was achieved. Employee
hereby requests and Corporation agrees to transfer back to the Corporation
pursuant to the power of attorney of the Corporate Secretary in each such award
agreement, a number of the restricted shares on which the restrictions are
lifted hereunder, with a Fair Market Value equal to Employee’s federal state and
local tax withholding obligations determined with respect to the total Fair
Market Value as of the date hereof of all the shares referred to in this
section.  Notwithstanding the foregoing, if the Merger Agreement is terminated
or cancelled other than by closing of the transaction contemplated thereby, the
parties agree that the Performance Conditions will be restored to the fullest
extent possible and that each of them shall use their best efforts to put the
Corporation and the Employee in the same position as they would have been in
without this Amendment, based on the performance conditions and time frame set
out in the Performance Share award agreements, if and to the extent that those
conditions are not actually met within the time frame set out in such
agreements.

 

5.                                      Any stock certificates to be issued with
respect to the restricted and Performance Shares to be released as a result of
their vesting hereunder will be issued in employee’s name and the shares will be
sent electronically to the brokerage account listed on Exhibit A attached
hereto.

 

6.                                      Provided that Employee makes himself
available to the Corporation’s tax advisors to allow them to reasonably estimate
the Reasonable Compensation Amount, the parties hereby agree that the Reasonable
Compensation Amount will be allocated 100% to Employee when determining what
portion of the compensation and fees paid to Employee may be “parachute
payments” under the Code. Further, if and to the extent that the Reasonable
Compensation Amount as determined by the Corporation is reduced in a final
agreement with or judgment with respect to Employee’s income tax return for one
or more years in which payments are made to him under the Employment and
Consulting Agreements, such that Employee is assessed with an excise tax under
Code Section 4999 with respect to Consulting Fees to which Section 9 of his
Employment Agreement does not apply, the Corporation will indemnify him from
such payment (but, for clarity, not for excise taxes on or income taxes due with
respect to such indemnification amount).  Notwithstanding recital F hereinabove,
if the Internal Revenue Service were to make a claim related to an excise tax
under Code Section 4999, Employee reserves the right to engage his own certified
public accountants, at his expense, related to the calculation of the Reasonable
Compensation Amount referenced herein.

 

7.                                      In all other respects, the Employment
Agreement, as previously amended, remains in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties execute this Amendment as of December 29, 2017,
to be effective on that date.

 

 

 

 

/s/ William B. Yarmuth

 

William B. Yarmuth

 

 

 

 

 

Date:

12/29/17

 

 

 

 

 

ALMOST FAMILY, INC.

 

 

 

 

 

By:

/s/ Jonathan D. Goldberg

 

 

 

Title:

Chairman Compensation Committee

 

 

 

Date:

12/29/17

 

4

--------------------------------------------------------------------------------


 

Form of Exhibit A

 

Name of Brokerage Company: UBS Financial Services

Account Number:

Brokerage DTC number: 0021

Broker’s name, phone number

and email address:

 

5

--------------------------------------------------------------------------------